In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the New York City Transit Authority appeals from an order of the Supreme Court, Richmond County (Mega, J.), dated December 17, 2002, which granted the application.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the petition for leave to serve a late notice of claim (see General Municipal Law § 50-e [5]; Matter of Dubowy v City of New York, 305 AD2d 320 [2003]; Matter of Affleck v County of Nassau, 240 AD2d 569 [1997]; Rosenblatt v City of New York, 160 AD2d 927 [1990]). Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.